DETAILED ACTION
In response to communication filed on 7/19/2021.
Claims 1-30 are pending.
Claims 16-28 and 30 are rejected.
Claims 1-15 and 29 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 7/19/2021. Claims 2-5,11,13-17,21-25, and 27-30 were amended and claims 1-30 remain pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16,-18,23,27,28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 2019/0349067)(H1 hereafter) in view of Wang et al. (US Pub. 2016/0316473)(W1 hereafter).

Regarding claims 16 and 30, H1 teaches an apparatus (i.e. user device) for wireless communication [refer Fig. 4][paragraph 0007], comprising:  
a processor [refer Fig. 4; 406], memory in electronic communication with the processor [refer Fig. 4; 408]; and 
instructions stored in the memory and executable by the processor [paragraph 0100] to cause the apparatus to:  
receive an extreme high throughput (EHT) message (an EHT frame comprises of a trigger frame)[paragraph 0096] allocating resources for communication with an access point (a BRP trigger frame is sent from an AP to a STA [paragraph 0015], the trigger frame comprises of a spatial stream (i.e. resource) allocation field to be used to transmit feedback in response to trigger frame [paragraph 0030]) using a bandwidth (a bandwidth field indicates a channel width to determine a starting and ending subcarrier)[paragraph 0034];  
and communicate with the access point based at least in part on identifying information (STAs may reply with respective VHT beamforming information [paragraph 0015], the number of spatial streams  are used to transmit feedback in response to a BRP trigger frame [paragraph 0029]).
However H1 fails to disclose determine that the EHT message includes a SIG-B common field comprising a plurality of content channels and identifying information included in each content channel of the plurality of content channels based at least in part on the EHT message including the SIG-B common field, each content channel spanning a frequency segment, the frequency segment equal to or 
W1 discloses that trigger frames can encode uplink resource allocation signals in HE-SIGB (i.e. SIGB common field)[refer Fig. 3; A; HE-SIGB] to be required to be received and decoded [paragraph 0038], the HE-SIGB includes channel bonding signaling (i.e. comprising plurality of content channels)[paragraph 0053], channel bonding signaling is encoded with channel bandwidth and a limited signal field size can limit the number of allowed channel bonding cases to include allowing 40 MHz as component channels in a 160 MHz OFDM operation (i.e. 160 MHz bandwidth threshold)[paragraph 0055], the channels for the HE-SIGB fields are used to determine if there is downlink data for a client (i.e. identifying information included in each content channel)[paragraph 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field to indicate channel information accordingly as taught by W1.  One would be motivated to do so to provide flexible and more adaptive channel size selection [refer W1; paragraph 0010]. 

Regarding claim 17, H1 fails to disclose determining the frequency segment spanned by each content channel of the plurality of content channels, identifying the information included in each content channel is based at least in part on determining the frequency segment.  
W1 discloses the HE-SIGB includes channel bonding signaling (i.e. comprising plurality of content channels)[paragraph 0053], channel bonding signaling is encoded with channel bandwidth and a limited signal field size can limit the number of allowed channel bonding cases to include allowing 40 MHz as component channels in a 160 MHz OFDM operation (i.e. 160 MHz bandwidth threshold)[paragraph 0055], the channels for the HE-SIGB fields are used to determine if there is downlink data for a client (i.e. identifying information included in each content channel)[paragraph 0075].


Regarding claim 18, H1 fails to disclose the frequency segment spanned by each content channel of the plurality of content channels is 40 MHz.  
W1 discloses a HE-SIGB field that includes channel bonding signaling (i.e. comprising plurality of content channels)[paragraph 0053], channel bonding signaling is encoded with channel bandwidth and a limited signal field size can limit the number of allowed channel bonding cases to include allowing 40 MHz as component channels in a 160 MHz OFDM operation (i.e. 160 MHz bandwidth threshold)[paragraph 0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field to indicate channel information accordingly as taught by W1.  One would be motivated to do so to provide flexible and more adaptive channel size selection [refer W1; paragraph 0010]. 

Regarding claim 23, H1 teaches determining that a bandwidth of the resources being allocated by the EHT message exceeds 160 MHz (to support more than 8 spatial streams and a bandwidth of more than 160Mhz, NDPA frames are expanded to have more bits)[paragraph 0031], 
identifying the information is based at least in part on determining that the bandwidth of the resources being allocated by the EHT message exceeds 160 MHz (the BW field may indicate channel width used to determine starting and ending subcarrier indices when interpreting resource unit allocations, the BW field can indicate 320 MHz or 160+160MHz, or lower)[paragraph 0089].  

W1 discloses a HE-SIGB field that includes channel bonding signaling (i.e. comprising plurality of content channels)[paragraph 0053], the channels for the HE-SIGB fields are used to determine if there is downlink data for a client (i.e. identifying information included in each content channel)[paragraph 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field to indicate channel information accordingly as taught by W1.  One would be motivated to do so to provide flexible and more adaptive channel size selection [refer W1; paragraph 0010]. 

Regarding claim 27, H1 teaches determining that a bandwidth of the resources being allocated by the EHT message is equal to or less than 160 MHz (a trigger frame can have bits that indicate capabilities of having up to 160 MHz bandwidth)[paragraph 0094], 
identifying the information is based at least in part on determining that the bandwidth of the resources being allocated by the EHT message is equal to or less than 160 MHz [paragraph 0094].  
However H1 fails to disclose identifying the information included in each content channel of the plurality of content channels.
W1 discloses a HE-SIGB field that includes channel bonding signaling (i.e. comprising plurality of content channels)[paragraph 0053], the channels for the HE-SIGB fields are used to determine if there is downlink data for a client (i.e. identifying information included in each content channel)[paragraph 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field to indicate 

Regarding claim 28, H1 teaches determining that a number of spatial streams allocatable by the EHT message exceeds eight spatial streams [paragraph 0095], 
identifying the information is based at least in part on determining that the number of spatial streams allocatable by the EHT message exceeds eight spatial streams (to indicate a capability of recommending more than eight spatial streams, the AP can add a bit to the starting spatial stream field or number of spatial streams field accordingly)[paragraph 0066].
However H1 fails to disclose identifying the information included in each content channel of the plurality of content channels.
W1 discloses a HE-SIGB field that includes channel bonding signaling (i.e. comprising plurality of content channels)[paragraph 0053], the channels for the HE-SIGB fields are used to determine if there is downlink data for a client (i.e. identifying information included in each content channel)[paragraph 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field to indicate channel information accordingly as taught by W1.  One would be motivated to do so to provide flexible and more adaptive channel size selection [refer W1; paragraph 0010]. 

Claims 21,22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of W1, as applied to claim 16, in further view of Son et al. (US Pub. 2018/0302858)(S1 hereafter).


S1 discloses a SIG-B compression field that indicates whether to use a SIG-B compression field to indicate a compression mode, a common block field containing resource unit allocation is not present for MU-MIMO transmission that is indicated in the compression field [paragraph 0131], the compression field indicates the compression mode of the HE-SIG-B field in a downlink MU PPDU, MU-MIMO based user specific information could be indicated [paragraph 0272].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B compression mode field to indicate compression and other user specific information accordingly as taught by S1.  One would be motivated to do so to provide an increase in the total resource utilization rate and improve performance [refer S1; paragraph 0035]. 

Regarding claim 22, H1 teaches determining a number of spatial streams allocated to the wireless communication device [paragraph 0066].
However H1 fails to disclose interpreting the EHT message based at least in part on the compression mode, determining a number of spatial streams allocated to the wireless communication device by the EHT message based at least in part on the interpretation, and determining that the EHT message include the SIG-B common field is based at least in part on determining the number of spatial streams.  
S1 discloses a SIG-B compression field that indicates whether to use a SIG-B compression field to indicate a compression mode, a common block field containing resource unit allocation is not present for MU-MIMO transmission that is indicated in the compression field [paragraph 0131], the compression 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B compression mode field to indicate compression and other user specific information accordingly as taught by S1.  One would be motivated to do so to provide an increase in the total resource utilization rate and improve performance [refer S1; paragraph 0035]. 

Regarding claim 24, H1 fails to disclose determining a portion of a resource unit (RU) allocation table associated with the EHT message, identifying the information included in each content channel is based at least in part on the portion of the RU allocation table associated with the EHT message.  
	S1 discloses a subfield configuration of a HE-SIG-B [paragraph 0141] that comprises of an RA field that contains information of resource unit allocation  and indexes the size of resource units constituting specific bandwidth and their placement in the frequency domain (i.e. allocation table)[paragraph 0142].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of an RA field in a HE-SIG-B field to identify resource units assigned to users using MU-MIMO as taught by S1.  One would be motivated to do so to provide improvement to performance of a wireless LAN system [refer S1; paragraph 0035].

Regarding claim 25, H1 teaches the EHT message includes a user-specific field (i.e. user information)[paragraph 0066][refer page 16; Table 6] for allocating the resources to the wireless communication device (the AP sends a trigger frame [paragraph 0069], trigger-dependent user 
a modulation and coding scheme (MCS) field [refer page 16; Table 6; MCS][paragraph 0030];  
a dual code modulation field (i.e. DCM bit)[paragraph 0066]; and  
a spatial stream field that indicates a number of spatial streams allocated to the wireless communication device [refer page 16; Table 6; SS Allocation][paragraph 0066].  
However H1 fails to explicitly disclose a station identifier field that identifies the wireless communication device and a beamforming field
S1 discloses that the SIG-B field comprises of a user-specific field [refer Fig. 15a] that comprises of an AID field for station identification [refer Fig. 15d-1][paragraph 0146] and a HE SIG-A subfield that comprises of a transmit beamforming field that indicates whether beamforming is applied [paragraph 0127].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field and other data fields to indicate user specific information accordingly as taught by S1.  One would be motivated to do so to provide an increase in the total resource utilization rate and improve performance [refer S1; paragraph 0035]. 

Regarding claim 26, H1 teaches the EHT message includes a user-specific field (i.e. user information)[paragraph 0066][refer page 16; Table 6] for allocating resources to the wireless communication device (the AP sends a trigger frame [paragraph 0069], trigger-dependent user information fields are included in a BRP trigger frame [paragraph 0077]), the user-specific field including:  
a modulation and coding scheme (MCS) field [refer page 16; Table 6; MCS][paragraph 0030];  

a spatial stream field that indicates a number of spatial streams allocated to the wireless communication device [refer page 16; Table 6; SS Allocation][paragraph 0066].  
However H1 fails to explicitly disclose the user-specific field is for allocating non-multiple user multiple in multiple out (non-MU-MIMO) resources to the wireless communication device a station identifier field that identifies the wireless communication device and a beamforming field.
S1 discloses PPDUs and trigger frames can be set to be a single user (i.e. non-multiple user) PPDU and trigger frames accordingly based upon the value of the L_Length field [paragraph 0110], a SIG-B field comprises of a user-specific field [refer Fig. 15a] that comprises of an AID field for station identification [refer Fig. 15d-1][paragraph 0146] and a HE SIG-A subfield that comprises of a transmit beamforming field that indicates whether beamforming is applied [paragraph 0127].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field and other data fields to indicate user specific information accordingly as taught by S1.  One would be motivated to do so to provide an increase in the total resource utilization rate and improve performance [refer S1; paragraph 0035]. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of W1, as applied to claim 16, in further view of Kim et al. (US Pub. 2018/0227952)(K1 hereafter).

Regarding claim 19, H1 teaches applying multiple-user multiple-input multiple-output (MU-MIMO) to the RU (in multi-user (MU) mode, beamforming refinement can performed for MIMO)[paragraph 0015].
However H1 fails to disclose determining whether a number of tones in a resource unit (RU) satisfies a threshold; and 

K1 discloses that in order for an access point or station to perform OFDMA transmission, a CCA-CS threshold value may be indicated/applied in a chunk of a 242 sub-carrier (i.e. tone) unit [paragraph 0250].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate a threshold value for CCA for resource allocation as taught by K1.  One would be motivated to do so to maximize reuse efficiency [refer K1; paragraph 0033].

Regarding claim 20, H1 fails to disclose the threshold comprises 242 tones.  
K1 discloses that in order for an access point or station to perform OFDMA transmission, a CCA-CS threshold value may be indicated/applied in a chunk of a 242 sub-carrier (i.e. tone) unit [paragraph 0250].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate a threshold value for CCA for resource allocation as taught by K1.  One would be motivated to do so to maximize reuse efficiency [refer K1; paragraph 0033].

Allowable Subject Matter
Claims 1-15 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  determining a starting spatial stream allocated to a wireless communication device by a message based at least in part on the compression mode, in which the indication of the starting spatial stream is .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 7/19/2021, with respect to the rejection(s) of claims 16 and 30 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wang et al. (US Pub. 2016/0316473)(W1 hereafter).

Regarding claims 16 and 30, applicant argues that the applied references does not teach newly added claim limitation, namely, “the frequency segment equal to exceeding 20MHz of the bandwidth based at least in part on a determination that the bandwidth is equal to or greater than a bandwidth threshold, the bandwidth threshold being 160MHz”. 
	In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of W1 as noted in the above rejection.  Given the broadest reasonable interpretation of the claim language, a frequency segment equal to exceeding 20MHz upon the determination of a bandwidth being equal to or exceeding a bandwidth threshold of 160MHz can be seen as a channel being any amount over 20MHz, such as 40MHz, when a bandwidth is operating at a particular amount, such as 160MHz operation.  

Accordingly, based upon this disclosure in view of the teachings of Huang et al. (US Pub. 2019/0349067)(H1 hereafter), examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of a SIG-B field to indicate channel information, such as 40MHz component channels in a 160MHz operation, accordingly as taught by W1.  One would be motivated to do so to provide flexible and more adaptive channel size selection [refer W1; paragraph 0010]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        



/JAMAL JAVAID/Primary Examiner, Art Unit 2412